      Case 1:15-cv-07488-CM-RWL Document 756 Filed 05/24/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 In re Namenda Direct Purchaser Antitrust
 Litigation                                               Case No. 1:15-cv-07488-CM (RWL)


               FOREST’S NOTICE OF MOTION AND MOTION
       IN LIMINE 2 TO EXCLUDE GENERAL STATISTICAL EVIDENCE
  OF OUTCOMES IN UNRELATED PHARMACEUTICAL PATENT LITIGATIONS

       PLEASE TAKE NOTICE that, pursuant to Rules 401, 402, and 403 of the Federal Rules

of Evidence, Defendants Actavis plc, Forest Laboratories, LLC, Forest Laboratories, Inc., and

Forest Laboratories Holdings Ltd. (collectively “Forest”) respectfully move this Court in limine to

preclude DPPs from introducing at trial any evidence regarding unrelated patent litigations,

generalizations regarding the outcomes of these unrelated cases, or any purported statistical

analyses of such litigation. This motion is based upon this Notice of Motion and Motion in Limine,

the accompanying Memorandum in Support of Forest’s Motion in Limine 2 to Exclude General

Statistical Evidence of Outcomes in Unrelated Pharmaceutical Patent Litigations, and the

Declaration of Eric E. Lancaster and accompanying exhibits.



Dated: May 24, 2019                                  Respectfully submitted,
Palo Alto, California


                                                      By: /s/ Eric E. Lancaster                  .
                                                      Martin M. Toto
                                                      Heather K. McDevitt
                                                      John H. Chung
                                                      Michael E. Hamburger
                                                      William H. Bave, III
                                                      Kristen O’Shaughnessy
                                                      Kevin C. Adam
                                                      WHITE & CASE LLP
                                                      1221 Avenue of the Americas
                                                      New York, New York 10020
Case 1:15-cv-07488-CM-RWL Document 756 Filed 05/24/19 Page 2 of 2



                                    Telephone: (212) 819-8200

                                    J. Mark Gidley
                                    Christopher M. Curran
                                    Eric Grannon
                                    WHITE & CASE LLP
                                    701 Thirteenth Street, NW
                                    Washington, DC 20005
                                    Telephone: (202) 626-3600

                                    Heather M. Burke
                                    Eric E. Lancaster
                                    WHITE & CASE LLP
                                    3000 El Camino Real
                                    2 Palo Alto Square, Ste. 900
                                    Palo Alto, CA 94306
                                    Telephone: (650) 213-0300

                                    Counsel for Defendants Actavis plc,
                                    Forest Laboratories, LLC, Forest
                                    Laboratories, Inc., and Forest
                                    Laboratories Holdings Ltd.




                                2
